Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-8, 10 and 12-20 are allowed.

REASONS FOR ALLOWANCE
Claims 1, 3-8, 10 and 12-20 are allowed.
Applicant’s amendments submitted on 02/04/2022 have been fully considered. The remarks and amendments submitted by the Applicant has placed the application in condition for allowance.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendment of independent claims 1 and 10 which included limitations from previously indicated allowable subject matter has placed the application in condition for allowance.
Prior art Lin (US20180026029A1), Lin2 (US20080080108A1), Hill (US20180190639A1), Doyle (US5717560A), Li (US7881029B1) and Kinzer (US9571093B2) have been found to be the closest prior art.
Regarding claim 1, Lin teaches an electrostatic protection circuit (abstract, ESD protection circuit), which is connected to a first end point (i.e. gate terminal G) (fig.3) and a 
Lin does not teach the electrostatic protection circuit further comprising: a first transistor having a source, a gate and a drain, wherein the source of the first transistor is connected to the first end point of the power device, and the gate of the first transistor is connected to the drain of the first transistor; and a capacitor connected between the drain of the first transistor and the second end point of the power device; wherein the first end point of the power device is the gate of the transverse HEMT, and the second end point of the power device is the drain of the transverse HEMT.
Lin2 teaches in a similar field of endeavor of electrostatic protection circuit, that it is conventional to have an electrostatic protection circuit (abstract, ESD protection circuit) further comprising a first device (i.e. diode string 121) (fig.2) (this can be interpreted as diode connected transistors as well) connected to the first end point of the power device, wherein the first end point of the power device is the gate (i.e. gate 221) (fig.2) of the transverse HEMT (i.e. ESD shunting apparatus 122) (fig.2); 
Similarly, Hill teaches a drain to gate ESD protection using diode string (i.e. 216) (fig.2).
Lin, Lin2 and Hill do not teach a capacitor connected between the first device and the second end point of the power device; wherein the first end point of the power device is the 
Doyle teaches a capacitor (i.e. Capacitors C1 205) (fig.2) connected between a first device and the second end point of the power device; wherein the second end point of the power device is the drain (e.g. drain of transistor 203) (fig.2) of the transverse HEMT (e.g. transistor like transistor 203) (fig.2).
However, none of the prior art, taken singly or in combination discloses an electrostatic protection circuit comprising: a first transistor having a source, a gate and a drain, wherein the source of the first transistor is connected to the first end point of the power device, and the gate of the first transistor is connected to the drain of the first transistor; and a first capacitor connected between the drain of the first transistor and the second end point of the power device; wherein the first end point of the power device is the gate of the transverse HEMT, and the second end point of the power device is the drain of the transverse HEMT.
Claims 3-8 are allowed as they depend on allowable claim 1.
Claim 10 is allowable for the same reasons as stated in claim 1.
Claims 12-20 are allowed as they depend on allowable claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KEVIN J COMBER/Primary Examiner, Art Unit 2839